DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5, 7-8, 10, 12-20 and 25-27 are pending wherein claims 1-5, 7-8, 10 and 12 are amended, claims 25-27 are new and claims 6, 9, 11 and 21-24 are canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With respect to the recitation “2.6% to 3.2% tungsten” in claim 1, claim 2 depends from claim 1, but recites “3.8% to 6.0% tungsten” and therefore claim 2 fails to further limit claim 1. 
With respect to the recitation “2.6% to 3.2% tungsten” in claim 1, claim 3 depends from claim 1, but recites “3.7% to 7.0% tungsten” and therefore claim 3 fails to further limit claim 1. 
With respect to the recitation “2.6% to 3.2% tungsten” in claim 1, claim 4 depends from claim 1, but recites “3.7% to 7.0% tungsten” and therefore claim 4 fails to further limit claim 1.
With respect to the recitation “2.6% to 3.2% tungsten” in claim 1, claim 5 depends from claim 1, but recites “3.8% to 6.2% tungsten” and therefore claim 5 fails to further limit claim 1. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 6-8, 10, 12-20 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 5,916,382).
In regard to claim 1, Sato et al. (‘382) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract, column 5 and column 11). 
Element
Instant Claim
(weight percent)
Sato et al. (‘382)
(mass percent)
Overlap
Cr
6.0 – 7.5 
6 – 12  
6.0 – 7.5 
Co
0 – 0.5 
0.1 – 3 
0.1 – 0.5 
Al
5.3 – 6.5 
4.5 – 6.5  
5.3 – 6.5 
Re
0 – 5 
0.1 – 4 
0.1 – 4 
W
2.6 – 3.2 
2 – 12 
2.6 – 3.2 
Element
Instant Claim
(weight percent)
Sato et al. (‘382)
(mass percent)
Overlap
Ta
3.7 – 7.0
2.5 – 10  
3.7 – 7 
Mo
0 – 0.5 
0 – 5.8 
0 – 0.5 
S
0 – 5 ppm
0 – 0.003
0 – 5 ppm
Hf
0.05 – 0.50 
0 – 0.30 
0.05 – 0.30
C
0 – 0.10
0 – 0.015 
0 – 0.015
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten, tantalum, molybdenum, sulfur, hafnium and carbon for the nickel base superalloys as disclosed by Sato et al. (‘382) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, rhenium, tungsten, tantalum, molybdenum, sulfur, hafnium and carbon from the amounts disclosed by Sato et al. (‘382) because Sato et al. (‘382) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “a combined content, if any, of elements other than nickel, chromium, cobalt, aluminum, rhenium, tungsten, tantalum, molybdenum, if any, sulfur, if any, hafnium, if any, silicon, if any carbon, if any no more than 2%” in claim 1, Sato et al. (‘382) discloses wherein niobium would be required in an amount of 0.2 to 3 weight percent (abstract, column 5 and column 11).
	With respect to the recitation “an individual content, if any, of every element other than nickel, chromium, cobalt, aluminum, rhenium, tungsten, tantalum, molybdenum, if any, sulfur, if any, hafnium, if any, silicon, if any, and carbon, if any, is no more than 1.0%” in claim 1,  Sato et al. (‘382) discloses wherein niobium would be required in an amount of 0.2 to 3 weight percent (abstract, column 5 and column 11).
In regard to claim 2, Sato et al. (‘382) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract, column 5 and column 11).

Element
Instant Claim
(weight percent)
Sato et al. (‘382)
(mass percent)
Overlap
Cr
6.0 – 7.0 
6 – 12  
6.0 – 7.0
Co
0 – 0.5 
0.1 – 3 
0.1 – 0.5 
Al
5.4 – 6.4 
4.5 – 6.5  
5.4 – 6.4 
Re
2.8 – 3.2  
0.1 – 4 
2.8 – 3.2   
W
3.8 – 6.0 
2 – 12 
3.8 – 6.0
Ta
3.8 – 6.0
2.5 – 10  
3.8 – 6.0 
Ni
Balance
Balance
Balance

The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten and tantalum for the nickel base superalloys as disclosed by Sato et al. (‘382) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, rhenium, tungsten and tantalum from the amounts disclosed by Sato et al. (‘382) because Sato et al. (‘382) discloses the same utility throughout the disclosed ranges. 
In regard to claim 3, Sato et al. (‘382) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract, column 5 and column 11).
Element
Instant Claim
(weight percent)
Sato et al. (‘382)
(mass percent)
Overlap
Cr
6.8 – 7.5
6 – 12  
6.8 – 7.5
Co
0 – 0.5 
0.1 – 3 
0.1 – 0.5 
Al
5.3 – 6.5 
4.5 – 6.5  
5.3 – 6.5 
Re
2.6 – 3.2  
0.1 – 4 
2.6 – 3.2   
W
3.7 – 7.0 
2 – 12 
3.7 – 7.0
Ta
3.7 – 7.0
2.5 – 10  
3.7 – 7.0 
Hf
0.05 – 0.15 
0 – 0.30 
0.05 – 0.15 
Si
0 – 0.30 
0
0
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten, hafnium, silicon and tantalum for the nickel base superalloys as disclosed by Sato et al. (‘382) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, rhenium, tungsten, hafnium, silicon and tantalum from the amounts disclosed by Sato et al. (‘382) because Sato et al. (‘382) discloses the same utility throughout the disclosed ranges. 
In regard to claim 4, Sato et al. (‘382) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract, column 5 and column 11).
Element
Instant Claim
(weight percent)
Sato et al. (‘382)
(mass percent)
Overlap
Cr
6.7 – 7.5
6 – 12  
6.7 – 7.5
Co
0 – 0.5 
0.1 – 3 
0.1 – 0.5 
Al
5.3 – 6.5 
4.5 – 6.5  
5.3 – 6.5 
Re
2.6 – 3.2  
0.1 – 4 
2.6 – 3.2   
W
3.7 – 7.0 
2 – 12 
3.7 – 7.0
Ta
3.7 – 7.0
2.5 – 10  
3.7 – 7.0 
Hf
0.05 – 0.15
0 – 0.30 
0.05 – 0.15 
Si
0 – 0.30 
0
0
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten, hafnium, silicon and tantalum for the nickel base superalloys as disclosed by Sato et al. (‘382) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, rhenium, tungsten, hafnium, silicon and tantalum from the amounts disclosed by Sato et al. (‘382) because Sato et al. (‘382) discloses the same utility throughout the disclosed ranges. 
In regard to claim 5, Sato et al. (‘382) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (abstract, column 5 and column 11).
Element
Instant Claim
(weight percent)
Sato et al. (‘382)
(mass percent)
Overlap
Cr
6.75 – 7.25
6 – 12  
6.75 – 7.25
Co
0 – 0.5 
0.1 – 3 
0.1 – 0.5 
Al
5.9 – 6.4 
4.5 – 6.5  
5.9 – 6.4 
Re
2.6 – 3.2 
0.1 – 4 
2.6 – 3.2   
W
3.8 – 6.2
2 – 12 
3.8 – 6.2 
Ta
3.8 – 6.2
2.5 – 10  
3.8 – 6.2  
Element
Instant Claim
(weight percent)
Sato et al. (‘382)
(mass percent)
Overlap
Hf
0.05 – 0.15
0 – 0.30
0.05 – 0.15 
Si
0 – 0.30 
0
0
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten, hafnium, silicon and tantalum for the nickel base superalloys as disclosed by Sato et al. (‘382) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, rhenium, tungsten, hafnium, silicon and tantalum from the amounts disclosed by Sato et al. (‘382) because Sato et al. (‘382) discloses the same utility throughout the disclosed ranges. 
In regard to claim 7, Sato et al. (‘382) discloses the presence of molybdenum, carbon, silicon and sulfur in amounts of 0 to 5.8 weight percent, 0 to 0.015 weight percent carbon, 0 to 0.05 weight percent silicon and 0 to 0.003 weight percent sulfur (column 5 and column 11). The amount of molybdenum disclosed by Sato et al. (‘382) encompasses the range of the instant invention-; the range of carbon disclosed by Sato et al. (‘382) is within the range of no more than 0.10 weight percent as claimed; the range of silicon disclosed by Sato et al. (‘382) is within the range of no more than 0.50 weight percent as claimed; and the range of sulfur disclosed in Sato et al. (‘382) encompasses the range of the instant invention.
In regard to claim 8, Sato et al. (‘382) discloses the presence of molybdenum, hafnium and carbon in amounts of 0 to 5.8 weight percent, 0 to 0.3 weight percent, 0 to 0.015 weight percent carbon, 0 to 0.05 weight percent silicon and 0 to 0.003 weight percent sulfur (column 5 and column 11). The amount of molybdenum disclosed by Sato et al. (‘382) encompasses the range of the instant invention; the amount of hafnium disclosed by Sato et al. (‘382) encompasses the range of 0.05 to 0.15 weight percent as claimed; the range of carbon disclosed by Sato et al. (‘382) is within the range of no more than 0.10 weight percent as claimed; the range of silicon disclosed by Sato et al. (‘382) is within the range of no more than 0.30 weight percent as claimed; and the range of sulfur disclosed in Sato et al. (‘382) encompasses the range of the instant invention.
In regard to claim 10, Sato et al. (‘382) does not require the presence of other elements in excess of 2.0 weight percent. Sato et al. (‘382) does require the presence of niobium in an amount of 0.2 to 3.0 weight percent and therefore reads on the limitation (abstract and column 5). 
In regard to claim 12, Sato et al. (‘382) does not require the presence of other elements in excess of 2.0 weight percent. Sato et al. (‘382) does require the presence of niobium in an amount of 0.2 to 3.0 weight percent and therefore reads on the limitation (abstract and column 5). 
With respect to the recitation “the combined content of chromium, cobalt, and aluminum is 11.5% to 16.0%” in claim 13, Sato et al. (‘382) discloses 6 to 12 weight percent chromium, 0.1 to 3 weight percent cobalt, and 4.5 to 6.5 weight percent aluminum and the sum would be from 10.6 to 21.5, which would encompass the range of 11.5 to 16.0% of chromium, cobalt and aluminum (abstract and column 5). 
With respect to the recitation “the combined content of chromium, cobalt, and aluminum is 11.5% to 14.0%” in claim 14, Sato et al. (‘382) discloses 6 to 12 weight percent chromium, 0.1 to 3 weight percent cobalt, and 4.5 to 6.5 weight percent aluminum and the sum would be from 10.6 to 21.5, which would encompass the range of 11.5 to 14.0% of chromium, cobalt and aluminum (abstract and column 5). 
With respect to the recitation “the combined content of tungsten and tantalum is 8.0% to 14.0%” in claim 15, Sato et al. (‘382) discloses 2 to 12 weight percent tungsten and 2.5 to 10 weight percent tantalum (abstract and column 5). The sum thereof would be 4.5 to 22, which would encompass the range of the instant invention. 
With respect to the recitation “the combined content of tungsten and tantalum is 9.0% to 11.0%” in claim 16, Sato et al. (‘382) discloses 2 to 12 weight percent tungsten and 2.5 to 10 weight percent tantalum (abstract and column 5). The sum thereof would be 4.5 to 22, which would encompass the range of the instant invention. 
With respect to the recitation “the combined content of rhenium, tungsten, and tantalum is 9.0% to 15.0%” in claim 17, Sato et al. (‘382) discloses 0.1 to 4 weight percent rhenium, 2 to 12 weight percent tungsten and 2.5 to 10 weight percent tantalum (abstract and column 5). The sum thereof would be 4.6 to 26, which would encompass the range of the instant invention. 
With respect to the recitation “the combined content of rhenium, tungsten, and tantalum is 10.0% to 13.0%” in claim 18, Sato et al. (‘382) discloses 0.1 to 4 weight percent rhenium, 2 to 12 weight percent tungsten and 2.5 to 10 weight percent tantalum (abstract and column 5). The sum thereof would be 4.6 to 26, which would encompass the range of the instant invention. 
With respect to the recitation “yttrium, lanthanum, and/or cerium up to 0.15% combined” in claim 19, Sato et al. (‘382) discloses 0 to 0.2 weight percent yttrium and less than or equal to 0.2 weight percent REM, which would include elements such as lanthanum and cerium and therefore would read on the claim (column 11). 
With respect to the recitation “having an incipient melting temperature of at least 2440⁰F (1338⁰C)” in claim 20, Sato et al. (‘382) discloses a substantially similar composition and therefore this property would be expected. MPEP 2112.01 I. 
	In regard to claims 25-26, Sato et al. (‘382) discloses forming single crystal from the nickel base alloy compositions (column 3). 
	With respect to the recitation “having an incipient melting temperature of 2460⁰F to 2520⁰F (1349⁰C to 1382⁰C) in single-crystal (SX) form” in claim 25, the Examiner notes that Sato et al. (‘382) discloses a substantially similar composition in addition to the formation of single crystal alloys (column 3). Therefore, the claimed property would be expected. MPEP 2112.01 I. 
	In regard to claim 27, Sato et al. (‘382) discloses wherein the single crystal superalloys would be used for components of gas turbine engines (column 3). 

Claims 1-5, 7-8, 10 and 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Duhl et al. (US 4,719,080). 
In regard to claim 1, Duhl et al. (‘080) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (Table 1).  
Element
Instant Claim
(weight percent)
Duhl et al. (‘080)
(weight percent)
Overlap
Cr
6.0 – 7.5 
3 – 12  
6.0 – 7.5 
Co
0 – 0.5 
0 – 15 
0 – 0.5 
Al
5.3 – 6.5 
4 – 7  
5.3 – 6.5 
Re
0 – 5 
0 – 5  
0– 5 
W
2.6 – 3.2 
3 – 10  
3 – 3.2 
Ta
3.7 – 7.0
6 – 12  
6 – 7 
Mo
0 – 0.50
0 – 5 
0
S
0 – 5 ppm
-
0
Hf
0 – 0.50
0 – 0.80 
0 – 0.50 
C
0 – 0.10
0 – 0.065 
0 – 0.065 
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten, tantalum, molybdenum, sulfur, hafnium and carbon for the nickel base superalloys as disclosed by Duhl et al. (‘080) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, rhenium, tungsten, tantalum, molybdenum, sulfur, hafnium and carbon from the amounts disclosed by Duhl et al. (‘080) because Duhl et al. (‘080) discloses the same utility throughout the disclosed ranges.
With respect to the recitation “a combined content, if any, of elements other than nickel, chromium, cobalt, aluminum, rhenium, tungsten, tantalum, molybdenum, if any, sulfur, if any, hafnium, if any, silicon, if any, is no more than 2.0%; and an individual content, if any, of every element other than nickel, chromium, cobalt, aluminum, rhenium, tungsten, tantalum, molybdenum, if any, sulfur, if any, hafnium, if any, silicon, if any, carbon, if any, is no more than 1.0%” in claim 1, Duhl et al. (‘080) does not require the presence of additional elements outside of what is specified in the claims and therefore reads on the claims. 
In regard to claim 2, Duhl et al. (‘080) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (Table 1). 
Element
Instant Claim
(weight percent)
Duhl et al. (‘080)
(weight percent)
Overlap
Cr
6.0 – 7.0
3 – 12  
6.0 – 7.0
Co
0 – 0.5 
0 – 15 
0 – 0.5 
Al
5.4 – 6.4 
4 – 7  
5.4 – 6.4
Re
2.8 – 3.2 
0 – 5  
2.8 – 3.2
W
3.8 – 6.0
3 – 10  
3.8 – 6.0 
Ta
3.8 – 6.0
6 – 12  
6.0 
Hf
0.05 – 0.50 
0 – 0.8 
0.05 – 0.50 
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten, hafnium and tantalum for the nickel base superalloys as disclosed by Duhl et al. (‘080) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, rhenium, tungsten, hafnium and tantalum from the amounts disclosed by Duhl et al. (‘080) because Duhl et al. (‘080) discloses the same utility throughout the disclosed ranges.
In regard to claim 3, Duhl et al. (‘080) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (Table 1). 
Element
Instant Claim
(weight percent)
Duhl et al. (‘080)
(weight percent)
Overlap
Cr
6.8 – 7.5
3 – 12  
6.8 – 7.5
Co
0 – 0.5 
0 – 15 
0 – 0.5 
Al
5.3 – 6.5 
4 – 7  
5.3 – 6.5
Re
2.6 – 3.2   
0 – 5  
2.6 – 3.2 
W
3.7 – 7.0
3 – 10  
3.7 – 7.0
Ta
3.7 – 7.0
6 – 12  
6.0 – 7.0 
Hf
0.05 – 0.15
0 – 0.8 
0.05 – 0.15 
Si
0 – 0.30
0
0
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten, tantalum, hafnium and silicon for the nickel base superalloys as disclosed by Duhl et al. (‘080) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, rhenium, tungsten, tantalum, hafnium and silicon from the amounts disclosed by Duhl et al. (‘080) because Duhl et al. (‘080) discloses the same utility throughout the disclosed ranges.
In regard to claim 4, Duhl et al. (‘080) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (Table 1). 
Element
Instant Claim
(weight percent)
Duhl et al. (‘080)
(weight percent)
Overlap
Cr
6.7 – 7.5
3 – 12  
6.7 – 7.5
Co
0 – 0.5 
0 – 15 
0 – 0.5 
Al
5.3 – 6.5 
4 – 7  
5.3 – 6.5
Re
2.6 – 3.2  
0 – 5  
2.6 – 3.2
W
3.7 – 7.0
3 – 10  
3.7 – 7.0
Ta
3.7 – 7.0
6 – 12  
6.0 – 7.0 
Si
0 – 0.30
0
0
Hf
0.05 – 0.15
0 – 0.8 
0.05 – 0.15 
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten, tantalum, hafnium and silicon for the nickel base superalloys as disclosed by Duhl et al. (‘080) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, rhenium, tungsten, tantalum, hafnium and silicon from the amounts disclosed by Duhl et al. (‘080) because Duhl et al. (‘080) discloses the same utility throughout the disclosed ranges.
In regard to claim 5, Duhl et al. (‘080) discloses nickel base superalloys having compositions relative to that of the instant invention as set forth below (Table 1).
Element
Instant Claim
(weight percent)
Duhl et al. (‘080)
(weight percent)
Overlap
Cr
6.75 – 7.25
3 – 12  
6.75 – 7.25
Co
0 – 0.5 
0 – 15 
0 – 0.5 
Al
5.9 – 6.4 
4 – 7  
5.9 – 6.4
Re
2.6 – 3.2 
0 – 5  
2.6 – 3.2
W
3.8 – 6.2
3 – 10  
3.8 – 6.2
Ta
3.8 – 6.2
6 – 12  
6.0 – 6.2
Hf
0.05 – 0.15
0 – 0.8
0.05 – 0.15 
Si
0 – 0.30
0
0
Ni
Balance
Balance
Balance


The Examiner notes that the amounts of chromium, cobalt, aluminum, rhenium, tungsten, tantalum, hafnium and silicon for the nickel base superalloys as disclosed by Duhl et al. (‘080) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, cobalt, aluminum, rhenium, tungsten, tantalum, hafnium and silicon from the amounts disclosed by Duhl et al. (‘080) because Duhl et al. (‘080) discloses the same utility throughout the disclosed ranges.
In regard to claim 7, Duhl et al. (‘080) discloses the presence of molybdenum and carbon in amounts of 0 to 3 weight percent and 0 to 0.065 weight percent (Table 1). The amount of molybdenum disclosed by Duhl et al. (‘080) encompasses the range of the instant invention and the amount of carbon disclosed by Duhl et al. (‘080) is within the range of carbon as claimed. Duhl et al. (‘080) does not appear to require the presence of sulfur and/or silicon. 
In regard to claim 8, Duhl et al. (‘080) discloses the presence of molybdenum, hafnium and carbon in amounts of 0 to 3 weight percent, 0 to 0.8 weight percent and 0 to 0.065 weight percent (Table 1). The amount of molybdenum disclosed by Duhl et al. (‘080) encompasses the range of the instant invention; the amount of hafnium disclosed by Duhl et al. (‘080) encompasses the range of the instant invention; and the amount of carbon disclosed by Duhl et al. (‘080) is within the range of carbon as claimed. Duhl et al. (‘080) does not appear to require the presence of sulfur and/or silicon. 
In regard to claim 10, Duhl et al. (‘080) discloses amounts of nickel, chromium, aluminum, rhenium, tungsten, tantalum, molybdenum, hafnium and carbon (Table 1). Duhl et al. (‘080) does not appear to require the presence of sulfur or silicon with the content of hafnium being 0 to 0.8 weight percent, 0 to 3 weight percent molybdenum, and 0 to 0.065 weight percent carbon, which the total of would overlap the range of not more than 1.0% of molybdenum, hafnium, carbon, silicon and sulfur. 
In regard to claim 12, Duhl et al. (‘080) discloses amounts of nickel, chromium, aluminum, rhenium, tungsten, tantalum, molybdenum, hafnium and carbon (Table 1). Duhl et al. (‘080) does not appear to require the presence of sulfur or silicon with the content of hafnium being 0 to 0.8 weight percent, 0 to 3 weight percent molybdenum, and 0 to 0.065 weight percent carbon, which the individual amount of each would overlap the range of not more than 0.20% of each of molybdenum, hafnium, carbon, silicon and sulfur. 
In regard to claim 13, Duhl et al. (‘080) discloses 3 to 12 weight percent chromium, 0 to 15 weight percent cobalt, and 4 to 7 weight percent aluminum (Table 1) and the combined amount of these elements would range from 7 to 34 weight percent, which would encompass the range of 11.5 to 16.0 weight percent. 
In regard to claim 14, Duhl et al. (‘080) discloses 3 to 12 weight percent chromium, 0 to 15 weight percent cobalt, and 4 to 7 weight percent aluminum (Table 1) and the combined amount of these elements would range from 7 to 34 weight percent, which would encompass the range of 11.5 to 14.0 weight percent. 
In regard to claim 15, Duhl et al. (‘080) discloses 3 to 10 weight percent tungsten and 6 to 12 weight percent tantalum (Table 1) and the combined amount of these elements would range from 9 to 22 weight percent, which would overlap the range of 8.0 to 14.0% combined for tungsten and tantalum as claimed.  
In regard to claim 16, Duhl et al. (‘080) discloses 3 to 10 weight percent tungsten and 6 to 12 weight percent tantalum (Table 1) and the combined amount of these elements would range from 9 to 22 weight percent, which would overlap the range of 8.0 to 14.0% combined for tungsten and tantalum as claimed.  
In regard to claim 17, Duhl et al. (‘080) discloses 3 to 10 weight percent tungsten, 0 to 5 weight percent rhenium and 6 to 12 weight percent tantalum (Table 1) and the combined amount of these elements would range from 9 to 27 weight percent, which would overlap the range of 9.0 to 15.0% combined for tungsten and tantalum as claimed.  
In regard to claim 18, Duhl et al. (‘080) discloses 3 to 10 weight percent tungsten, 0 to 5 weight percent rhenium and 6 to 12 weight percent tantalum (Table 1) and the combined amount of these elements would range from 9 to 27 weight percent, which would encompass the range of 10.0 to 13.0% combined for tungsten and tantalum as claimed.  
In regard to claim 19, Duhl et al. (‘080) discloses 0 to 0.1 weight percent yttrium, lanthanum and/or cerium, which would be within the range  of up to 0.15% combined as claimed (Table 1). 
With respect to the recitation “having an incipient melting temperature of at least 2440⁰F (1338⁰C)” in claim 20, Duhl et al. (‘080) discloses a substantially similar composition. Therefore, the claimed property would be expected. MPEP 2112.01 I. 
In regard to claims 25 and 26, Duhl et al. (‘080) discloses the formation of single crystals (column 2). With respect to the recitation “having an incipient melting temperature of 2460⁰F to 2520⁰F (1349⁰C to 1382⁰C)” in claim 25, Duhl et al. (‘080) discloses a substantially similar composition and the same structure. Therefore, this property would be expected. MPEP 2112.01 I. 
In regard to claim 27, Duhl et al. (‘080) discloses wherein nickel base superalloys would be used for blades and vanes of turbine engines (column 1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759